PER CURIAM
Defendant was indicted for possession, conspiracy to deliver and delivery of a controlled substance. ORS 475.992; ORS 161.450. After a stipulated facts trial, the court found him guilty of conspiracy to deliver. The subsequent written judgment, though, included convictions on all three counts. The written judgment controls over a court’s oral ruling. State v. Scott, 96 Or App 451, 454, 773 P2d 394 (1989); State v. Mossman, 75 Or App 385, 706 P2d 203 (1985). The state concedes that the trial court erred in convicting defendant for both conspiracy to deliver and delivery of the same substance in a single transaction. ORS 161.485(3).1 We accept the concession.
Defendant’s remaining assignments of error are without merit.
Conviction for possession of a controlled substance affirmed; convictions for conspiracy to deliver and delivery of a controlled substance vacated and remanded for entry of judgment for either conspiracy to deliver a controlled substance or delivery of a controlled substance.

 ORS 161.485(3) provides:
“A person shall not be convicted on the basis of the same course of conduct of both the actual commission of an offense and * * * conspiracy to commit that offense.”